Exhibit 10.23(b)
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT (the “Second Amendment”) is entered into by and
between Penni F. Roll, (“you”) and Allied Capital Corporation, a Maryland
corporation (the “Company”), on December 15, 2008. This Second Amendment shall
be effective for all purposes as of December 15, 2008 (the “Effective Date”).
     WHEREAS, you and the Company entered into an employment agreement effective
as of January 1, 2004 (“Employment Agreement”);
     WHEREAS, the Employment Agreement was amended effective March 29, 2007 (the
“First Amendment”) to comply with Section 409A of the Internal Revenue Code of
1986 and address other related tax issues;
     WHEREAS, the Employment Agreement and the First Amendment, together, shall
be referred to as the “2007 Employment Agreement;”
     WHEREAS final regulations implementing Section 409A have been issued since
the First Amendment became effective; and
     WHEREAS, the parties are amending the 2007 Employment Agreement for their
mutual benefit to comply with Section 409A and its implementing regulations and
address other related issues;
     NOW THEREFORE, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, you and the Company, intending
legally and equitably to be bound, hereby amend the 2007 Employment Agreement as
follows:
1. You and the Company hereby delete in its entirety Section 7(c) of the 2007
Employment Agreement and substitute the following language in its place:
     (c) In the event that the Company terminates your employment without Cause,
or you terminate your employment for Good Reason or your employment terminates
due to your death or Disability, or the Term expires in accordance with this
Agreement after the delivery of a Non-renewal Notice by either party, you (or
your personal or legal representatives) shall receive a termination payment
equal to the amount of $43,500 to be paid on the later of (A) the first business
day following the expiration of six months after your Separation from Service,
or (B) ten (10) days after you (or in the event of your death, your personal or
legal representative) deliver to the Company the Release, regardless of whether
the Company has signed the Release. Such amount shall be increased by ten
percent (10%) annually on the anniversary of the effective date of this Second
Amendment. Such payment shall be in lieu of certain post-termination health and
welfare benefits.

 



--------------------------------------------------------------------------------



 



2. You and the Company hereby delete in its entirety Section 8 of the 2007
Employment Agreement and substitute the following language in its place:
8. Tax Equalization Payment. In addition to the amounts payable under Section 7
hereof, if it shall be determined that any event or any payment, vesting,
distribution, or transfer by the Company (or any successor, affiliate or by any
other person) to you or for your benefit under the terms of this Agreement or
otherwise (including, without limitation, the Stock Option Agreement(s), the
Split Dollar Life Insurance Agreement or any employee benefit plan)
(collectively, a “Payment”) would be subject to or result in the imposition of
the excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) (and any regulations issued thereunder, any successor
provision, and any similar provision of state or local income tax law)
(collectively, the “Excise Tax”), then the Company shall pay to you a lump sum
(“Tax Equalization Payment”) in an amount sufficient that, after payment of the
federal, state or local income, employment or other required taxes (other than
taxes that may be imposed by Section 409A of the Code) (“Regular Taxes”), you
shall receive an amount equal to the Excise Tax. Such payment shall be made
within 15 days of the date which you remit such Excise Tax. In determining the
amount of any Regular Taxes, the maximum applicable marginal rate of tax for the
year in which the Tax Equalization Payment is payable shall be used. The amount
of this Tax Equalization Payment shall be determined by the Company’s
independent accountants.
3. Knowing and Voluntary. Each party has read and fully understands this Second
Amendment and has consulted with counsel of its own choosing before entering
into this Second Amendment. Each party has had a reasonable time to consider
this Second Amendment and is entering into it knowingly and voluntarily without
any duress or coercion.
4. Complete Agreement. This Second Amendment constitutes the entire agreement
between you and the Company regarding the amendment of Sections 7(c) and 8 of
the 2007 Employment Agreement and supersedes all prior agreements and
understandings between you and the Company regarding Sections 7(c) and 8 of the
2007 Employment Agreement. In making this Second Amendment, the parties warrant
that they did not rely on any representations or statements other than those
contained in this Second Amendment. This Second Amendment may not be amended
except by an instrument in writing signed by you and by the Chair of Company’s
Compensation Committee on behalf of the Company.
5. Conflict of Terms. In the event of a conflict or inconsistency between the
2007 Employment Agreement and this Second Amendment, this Second Amendment shall
control and govern the rights and obligations of the parties.
6. Construction. In the event an ambiguity or question of intent or
interpretation arises, this Second Amendment shall be construed as if drafted
joined by the parties and no presumption or burden of proof shall arise favoring
or disfavoring either party by virtue of the authorship of any of the provisions
of this Second Amendment.
7. Execution. This Second Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. This Second Amendment may be executed by
facsimile signatures.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Second Amendment, in
the case of the Company by its authorized officer, as of the day and year set
forth under their signatures below.

                                  ALLIED CAPITAL CORPORATION    
 
                   
 
                    /s/ Penni F. Roll       BY:   /s/ Anthony T. Garcia    
Penni F. Roll       Anthony T. Garcia                 Compensation Committee
Chair    
 
                   
Date:
  December 15, 2008       Date:   December 15, 2008    
 
                   

 